Murdock, J., dissenting: I think the result reached by the majority is not supported by the Flowers, case, is unjust, and is contrary to the intent of Congress, while the opposite result is supported by authorities which have actually considered this question, is just, and is in accordance with the intent of Congress. The Supreme Court was not thinking of a situation like the present one when it decided the Flowers case, in which the facts are unlike those here present, and it said nothing which decides this case against the petitioner. There, Flowers had permanent employment in Mobile and could have made his home there for all purposes. He chose, for personal reasons, to retain his residence in Jackson. Personal,- family, or living expenses are not deductible. Sec. 24 (a) (1). Here, Jones had no choice. His expenses were Unavoidably essential to his trade or business and to the employment. His home had always been at Bakewell and he could not avoid a duplication of homes and home expenses by moving his wife and his home to Oak Eidge or any other place which would have enabled him to do his work while living at such a home. The findings show that. Also, Jones’ employment at Oak Eidge was unlike Flowers’ at Mobile, since it was temporary. It would not last beyond the time when the heavy construction phase of the work was completed and it might end sooner. It was much more comparable to the employment in Harry F. Schurer, 3 T. C. 544, the only difference being that the construction at Oak Eidge took- more time and the petitioner happened to be there during all of 1945. But that slight difference in time is not decisive. A member of this tribunal was once occupied for a similar time in Los Angeles in hearing a single case, but there was no question of his right to his allowance for board and lodging while away from home, Washington. There, as here, a significant fact was that the employment at the one place away from home was temporary. The time was no more “indefinite” in the one case than in the other. Neither employment was expected to continue for more than a relatively short time, too short to justify moving his home. Neither was like the émployment in the Flowers case. Cf. Coburn v. Commissioner, 138 Fed. (2d) 763, where the taxpayer, an actor, was away from home for 263 days in one year making a motion picture, and Chester D. Greisemer, 10 B. T. A. 386, where the taxpayer was away from home during several taxable years. See also Charles G. Gustafson, 3 T. C. 998. I can think of no reason why Congress would want to deny these expenses, which were ordinary and necessary, indeed unavoidable, in the petitioner’s business. It drew a line between family and living expenses, such as those incident to Jones’ home in Bakewell, and those incurred beyond such expenses in an effort to earn income while away from home. The present expenses are of the latter kind and the statute is just in allowing them. Van Fossan, J., agrees with this dissent.